OVERTON, Justice.
We have for review Beaubrum v. State, 595 So.2d 254 (Fla. 3d DCA1992), in which the district court addressed the same question we recently answered in State v. Johnson, 616 So.2d 1 (Fla.1993).1 In accordance with our decision in Johnson, we quash, in part, the decision of the district court in the instant case. Nevertheless, we approve Beaubrum’s sentence. The record in this case reflects that none of the amendments to section 775.084, Florida Statutes, contained in chapter 89-280 affected Beaub-rum’s sentence. Consequently, we approve *10the result of the district court’s decision because Beaubrum’s sentence is not altered by our decision in Johnson.
It is so ordered.
BARKETT, C.J., and McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.

. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.